Citation Nr: 0601464	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-29 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a shell 
fragment wound to the right face.


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.  

FINDINGS OF FACT

1.  The veteran suffered a shell fragment wound to his right 
face and neck in April 1968, which was treated with 
subcuticular sutures and wound dressing.  

2.  There is no evidence that the veteran suffered an injury 
to any nerve, muscle, or joint as a result of the April 1968 
shell fragment wound.

3.  The residual scarring of the face or neck area as a 
result of the April 1968 shell fragment wound is very small, 
stable, and does not cause pain or limit motion.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
shell fragment wound to the right face have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.41, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for compensable rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  

Service records do not include any evidence or medical 
conclusion that the veteran suffered an injury to muscle or 
joint as a result of an April 1968 shrapnel wound.  

The veteran has argued (such as in a July 2003 written 
statement and an August 2004 Form 9), that his shell fragment 
injury included a severing of his cutaneous nerve and that 
this led to neck pain and tenderness.  Yet service medical 
records actually indicate that his shell fragment wound 
residuals are essentially limited to scarring.  He was 
diagnosed in April 1968 as having a shrapnel wound on the 
right face and neck (a DD Form 215 confirms that he received, 
in pertinent part, a Purple Heart).  An x-ray revealed a 
flat, 8 mm. by 5 mm. shrapnel fragment in the right side of 
the neck, described as "superficial."  The shrapnel 
fragment was removed, subcuticular sutures were stitched, and 
the wound was dressed.  During a May 1968 outpatient visit, 
he reported that knots in his neck appeared about a week 
after the shrapnel was removed.  He said that when he was 
first hit, there was a certain degree of numbness and 
tenderness in the right mastoid area but this gradually 
dissipated.  Examination revealed two nontender, cutaneous 
"cyst-type structures" in the right lateral neck.  The 
impression was a possible foreign body reaction.  No 
treatment was recommended.  

In July 1968, the veteran complained of (in pertinent part) 
an ache around his ear, reportedly beginning when a nerve was 
cut when he was wounded in April.  Examination was negative, 
but he complained of pain in an outpatient setting about a 
week later.  He was given medication for the scarring on his 
face in late July 1968.  Thus, the service records do not 
include any medical conclusion that the veteran suffered any 
nerve injury as a result of the April 1968 shrapnel wound.  

The report of a July 2001 VA examination for the residuals of 
the April 1968 shell fragment wound describes a detailed 
neurological examination and contains a diagnosis of history 
of shrapnel wound to the right face and neck in the area of 
the angle of the jaw without evidence of myo-neural or 
vascular involvement - superficial, with non-disfiguring mild 
scar formation.

The veteran currently has complaints of right mandible pain 
and a question has been raised as to whether this is a 
residual of his shell fragment wound.  For example, he 
complained of tenderness to palpation of the proximal 
mandible at an August 2003 skin examination.  A VA 
examination was conducted in January 2004 for the specific 
purpose of evaluating the complaints of right mandible pain.  
This examination included a review of the claims file. The 
veteran reported that he had felt a burning sensation in his 
neck ever since his injury.  Approximately two years before 
this examination, he apparently felt that the pain had 
increased in the neck region and was moving inward into his 
tonsil region.  

A panoramic x-ray revealed that the temporomandibular joints 
were within the confines of the glenoid fossas.  There was no 
evidence of foreign bodies within the substance of the 
mandible or maxilla.  The veteran had severe periodontal 
disease of the right posterior molar teeth, and a "severe 
condition of the lower right as well."  The posterior molar 
teeth (numbers 1 and 2 on the right side) were supraerupted 
and appeared to hit into the lower jaw area.  There was no 
loss of mandible substance , either on the right or left 
side, nor did there appear to have been an injury to the 
mandible per se at any period of time (likewise the maxilla).

While the veteran complained of discomfort in the 
retromandibular region on the right side (where, as detailed 
below, there is scarring), he did not complain of pain when 
the temporomandibular joints were palpated nor did he 
complain of any discomfort in the lateral surface of the 
mandible or the masseter muscle regions.  The examiner opined 
that the veteran's mandible

suffered no injury and that the mandible 
is free from deficit and that the 
mandible itself is not . . . involved in 
the process causing [the veteran's] 
discomfort.  [The veteran] has good 
functional motions of the mandible and 
the temporomandibular joints and there 
appears to be no injury to the bone 
substance itself.  

Thus, this leaves the scarring for evaluation.  By a January 
2002 rating decision, the RO granted service connection for a 
shell fragment wound of the right face and assigned a 
noncompensable rating under Diagnostic Code 7800.  The 
veteran's claim for a compensable rating was filed in July 
2003, after the most recent revision of the rating criteria 
relating to skin disabilities.  

A 10 percent rating for disfigurement of the head, face or 
neck is warranted for one characteristic of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm.); scar adherent to 
the underlying tissue; surface contour of scar elevated or 
depressed on palpation; scar at least one-quarter inch (0.6 
cm.) wide at widest part; or scar five or more inches (13 or 
more cm.) in length.  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1).

Yet none of the medical evidence indicates that the veteran 
has any requisite characteristics of disfigurement.  The 
August 2003 VA scars examination revealed a scar overlying 
the proximal right mandible 2 cm. from where the earlobe 
attached to the right face.  This scar measured 13 mm. by 15 
mm.  On the right lateral neck were two scars, both of which 
were somewhat difficult to visualize.  The first scar was 
located 2.5 cm. from the tip of the earlobe.  It was 1 cm. in 
length by 1 mm. in width and pinkish.  The second scar on the 
neck was posterior to the above-noted scar and lay in the 
posterolateral neck.  It measured 3 mm. in size and also 
pinkish.  None of these scars meet the size requirements for 
a characteristic of disfigurement under Diagnostic 7800.  The 
examiner also noted that none of the scars displayed 
adherence to underlying tissue, ulceration or skin breakdown, 
elevation or depression of the surface contour, inflammation, 
edema, keloid formation, or induration.  The examiner also 
concluded that none of the scars were disfiguring, and he 
declined to take photographs as a result.

A 10 percent rating is warranted for a superficial scar that 
is unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  A superficial 
scar is one not associated with the underlying soft tissue 
damage.  38 C.F.R. § 4.118, Notes 1 and 2 following 
Diagnostic Code 7803.  A 10 percent rating is warranted for a 
superficial scar that is painful.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars will be rated based on the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Yet the August 2003 VA scars examination found no 
instability, pain, or limitation of motion resulting from the 
veteran's scarring, and the other medical records in the 
claims file (which include outpatient records of treatment 
for various conditions dated between June 2002 and May 2003) 
reflect no such manifestations.  

In short, the preponderance of the evidence is against a 
finding that a compensable rating is warranted for residuals 
of a shell fragment wound to the right face.  Thus, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

II.  Duties to notify and assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO sent the veteran a letter in July 2003 which clearly 
advised him of the first, second and third elements required 
by Pelegrini II.  Thereafter, the RO initially adjudicated 
the claim by its August 2003 rating decision.  

The veteran has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
However he has effectively been notified of the need to 
provide such evidence.  The July 2003 letter informed him 
that additional information or evidence was needed to support 
his claim and asked him to send the information or evidence 
to the RO.  In addition, a June 2004 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.   

Numerous VA medical records are in the file, as are the 
service medical records pertaining to the veteran's shell 
fragment wound.  VA examinations were conducted in August 
2003 and January 2004 (and the reports of these examinations 
have been reviewed).  The veteran has not indicated that 
there are any outstanding records pertaining to his claim.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim.  

ORDER

A compensable rating for residuals of a shell fragment wound 
to the right face is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


